Filed 8/5/2015 4:17:19 PM
                                                                                               Nancy Young
                                                                                                District Clerk
                                                                                          Fannin County, TX

                                                                                       Jenifer Ballard

                               CAUSE NO. 38803
                                                                     RECEIVED IN
TAMI DONALD, JERRY MOORE, and §                              6th COURT
                                                   336tb DISTRICT      OF APPEALS
                                                                    COURT
                                                                   TEXARKANA, TEXAS
SUMMIT SPRING WATER CO., INC. §
                                                                 8/6/2015 4:50:32 PM
                              §                                      DEBBIE AUTREY
v.                            §                                          Clerk
                              §
BRIAN RHONE, CHRIS RHONE,     §
BMR DISTRIBUTING, INC., and   §
RHONE WATER CO., INC.         §                    FANNIN COUNTY, TEXAS

                     PLAINTIFFS' NOTICE OF APPEAL

      Plaintiffs Tami Donald, Jerry Moore, and Summit Spring Water Co., Inc. desire

to appeal from the Final Judgment signed by this Court on May 8, 2015. Plaintiffs

appeal to the Court of Appeals for the Sixth District of Texas at Texarkana.

Respectfully submitted,

/s/ Chad M. Ruback
Chad M. Ruback
State Bar No. 90001244
The Ruback Law Firm
8117 Preston Road, Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 facsimile
chad@appeal.pro
PLAINTIFFS' ATIORNEY FOR APPEAL ONLY

                          CERTIFICATE OF SERVICE

On August 5, 2015, I served a copy of this document to counsel for Defendants.

                                            /s/ Chad M. Ruback
                                            Chad M. Ruback
PLAINTIFFS' NOTICE OF APPEAL                                                   Page Solo



       ~SCANNED